Case 1:18-cr-00457-AMD-CLP Document 246 Filed 12/02/20 Page 1 of 9 PageID #: 3919




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ----------------------------------------------------------X
  UNITED STATES,



                        -against-                               MEMORANDUM AND ORDER
                                                                  18 CR 457 (S-3) (AMD) (CLP)
  HUAWEI TECHNOLOGIES CO., LTD., et
  al.,

                                     Defendants.
  ----------------------------------------------------------X
  POLLAK, Chief United States Magistrate Judge:

           On August 22, 2018 and December 6, 2018, sealed indictments were returned in the

  Eastern District of New York, charging two of the Huawei defendants, Huawei Technologies

  Co., Ltd. (“Huawei Tech”) and Huawei Device USA, Inc. (“Huawei USA”), with bank fraud,

  financial sanctions, and related offenses. (Defs.’ 9/18/2020 Ltr.1 at 2). In January 2019, the

  grand jury returned a superseding indictment against defendants Huawei Tech, Huawei Device

  Co., Ltd., Huawei USA, and Futurewei Technologies, Inc. (“Futurewei”) (collectively,

  “Huawei”), charging defendants Huawei Tech and Huawei USA with bank and wire fraud

  relating to Huawei’s operation of Skycom Tech Co., Ltd. (“Skycom”), which the government

  alleges is an unofficial subsidiary in Iran. (Govt. Ltr.2 at 2). In addition, the superseding

  indictment contained bank fraud charges against Huawei relating to the termination of its

  relationship with a finance institution, conspiracy to defraud the United States, violations of the

  International Emergency Economic Powers Act (“IEEPA”), the Iran Transaction and Sanctions

  Regulations (“ITSR”), obstruction of justice, and money laundering. (Id.) On February 13,


           1
           Citations to “Defs.’ 9/18/2020 Ltr.” refer to the letter submitted by defendants on September 18,
  2020, ECF No. 212, seeking to compel discovery.
         2
           Citations to “Govt Ltr.” refer to the government’s letter submitted on October 21, 2020, ECF
  No. 228.
Case 1:18-cr-00457-AMD-CLP Document 246 Filed 12/02/20 Page 2 of 9 PageID #: 3920




  2020, the grand jury returned a Third Superseding Indictment, adding charges against certain

  corporate defendants for RICO violations in connection with a longstanding conspiracy to enter,

  develop and dominate the markets for telecommunications and consumer electronics technology

  worldwide, as well as a conspiracy to steal trade secrets, and an additional wire fraud conspiracy.

  (Id.)

           Currently pending before this Court is defendants’ motion to compel discovery from the

  government pursuant to its obligations under Rule 16 of the Federal Rules of Criminal

  Procedure. (Defs.’ 9/18/2020 Ltr. at 1). The Court held a hearing on the motion on November

  17, 2020.



                                        DISCUSSION

           Defendants’ motion to compel discovery requests three categories of relief: 1) an Order

  requiring the government to produce all Corporate Discovery (id. at 4–6); 2) a formal deadline

  for production of all Rule 16 discovery currently in the government’s possession (id. at 6–7); and

  3) an Order requiring the government to produce all objects, including personal devices, taken

  from the defendant and its employees. (Id. at 7).



      I.       Rule 16 Corporate Discovery

           Rule 16(a)(1)(C) of the Federal Rules of Criminal Procedure governs disclosures to

  organizational defendants. The Rule provides:

                         Upon a defendant’s request, if the defendant is an
                         organization, the government must disclose to the
                         defendant any statement described in Rule 16(a)(1)(A)
                         and (B) if the government contends that the person
                         making the statement:



                                                   2
Case 1:18-cr-00457-AMD-CLP Document 246 Filed 12/02/20 Page 3 of 9 PageID #: 3921




                        (i)       was legally able to bind the defendant regarding
                                  the subject of the statement because of that person’s
                                  position as the defendant’s director, officer, employee,
                                  or agent; or

                        (ii)      was personally involved in the alleged conduct
                                  constituting the offense and was legally able to bind
                                  the defendant regarding that conduct because of that
                                  person’s position as the defendant’s director, officer,
                                  employee, or agent.


  Fed. R. Crim. P. 16(a)(1)(C).

         In United States v. Chalmers, the court noted that a plain reading of the rule demonstrates

  that the government must disclose all statements made by those individuals whose actions

  allegedly bind the corporate defendant. 410 F. Supp. 2d 278, 291 (S.D.N.Y. 2006). The court

  further noted that the Rule requires the government to disclose “the statements of all persons

  whose statements or conduct it seeks to use” to hold the corporate defendant criminally

  responsible. Id. (citing United States v. Lin Lyn Trading, Ltd., 911 F. Supp. 494, 497 (D. Utah

  1996) (emphasis added); and United States v. Bhutani, No. 93 CR 585, 1995 WL 632069, *3

  (N.D. Ill. Sept. 5, 1995)). “When the Government seeks to hold a corporate entity criminally

  responsible based on the acts of the corporation’s agents or employees, it does so on a theory that

  the person’s actions are in essence actions of the corporate defendant. The Government cannot

  then argue that the statements by these involved employees or agents are not statements of the

  corporate defendant.” United States v. Chalmers, 410 F. Supp. 2d at 291.

         Thus, Rule 16(a)(1)(C) requires the government to disclose the statements of two

  categories of individuals whose statements may constitute admissions of the corporate defendant:

  1) individuals or corporate representatives who made statements at a time when they had the

  power and authority to bind the organization; and 2) employees who engaged in illegal conduct



                                                    3
Case 1:18-cr-00457-AMD-CLP Document 246 Filed 12/02/20 Page 4 of 9 PageID #: 3922




  within the scope of their employment and then made statements. See United States v. Maury,

  695 F.3d 227, 253 (3d Cir. 2012); United States v. Jacques Dessange, Inc., No. 99 CR 1182,

  2000 WL 257155 (S.D.N.Y. March 7, 2000).

         In their letter motion, the Huawei defendants raise a concern that the government

  misconstrues its burden with respect to the production of statements, insofar as the government

  takes the position that “factual” statements or statements that are not “admissions” need not be

  produced. (Reply3 at 4). Defendants argue that they are not only entitled to a witness’s

  statements that bind the defendant but to all relevant statements made by the witness whose

  conduct binds the defendants. (Id. at 5). Huawei notes that the government has taken the

  position that it is not currently holding back any documents on the grounds that the witness’s

  statement may not concern any specific misconduct. (Id.) However, defendants express concern

  that the government is withholding the statements of this and other witnesses on the theory that

  the statement must itself bind the corporation. (Id. (quoting United States v. Chalmers, No. 05

  CR 59, 2006 WL 1062917, at *3 (S.D.N.Y. Apr. 18, 2006))).

         At the hearing held before this Court on November 17, the government represented that it

  has not withheld any relevant nonbinding statements by an agent or employee whose words or

  conduct otherwise bound the defendants. The Court is satisfied that currently there is no live

  dispute as to the scope of the government’s obligation. Accordingly, the defendants’ motion to

  compel additional corporate disclosures pursuant to Rule 16 is denied at this time, without

  prejudice to renew if it becomes an issue in the future.




         3
             Citations to “Reply” refer to defendants’ reply letter submitted on November 5, 2020, ECF No.
  238.

                                                      4
Case 1:18-cr-00457-AMD-CLP Document 246 Filed 12/02/20 Page 5 of 9 PageID #: 3923




     II.      Deadline to Produce Further Discovery

           The Huawei defendants contend that the government has failed to make a “complete”

  production of Corporate Discovery despite defendants’ specific requests and the passage of over

  two years since the filing of the original indictment. (Defs.’ 9/18/2020 Ltr. at 6). Defendants

  contend that they made their first formal request for discovery on March 26, 2019 by a letter

  detailing the specific categories of discovery they were seeking. (Id. at 2, Ex. A). They renewed

  their request on three additional occasions and were told in April 2020 that the government’s

  production of discovery relating to the second superseding indictment was “substantially

  complete.” (Id.) However, no grand jury testimony had been provided and very little in the way

  of statements made to government agents, until September 4, 2020, when the government

  produced a report of an interview of someone whose testimony the government had been in

  possession of for some time. (Id. at 3). Concerned about the completeness of the government’s

  overall production, the defendants identified several employees for whom Corporate Discovery

  seemed to be missing; the government, in response, indicated that it “believe[d]” that discovery

  had been provided with respect to the bank fraud and sanctions charges filed in 2018 and 2019,

  but would continue to “review its files.” (Id. at 4).

           Given that two years have passed and the government’s discovery production is still not

  complete with respect to the charges in the third superseding indictment, defendants seek an

  Order compelling the government to produce all Corporate Discovery relating to the bank fraud

  and financial charges within 30 days, and to require production of all Corporate Discovery

  relating to the remaining charges within 120 days. (Id. at 6-7).

           In response, the government contends that it has complied with its discovery obligations

  and is continuing to review and provide Corporate Discovery. (Govt. Ltr. at 1). The government



                                                    5
Case 1:18-cr-00457-AMD-CLP Document 246 Filed 12/02/20 Page 6 of 9 PageID #: 3924




  represents that with respect to the fraud charges, its production of all written and recorded

  statements is “substantially complete;” it has “produced all of the S-2 Corporate Discovery that it

  has identified to date.” (Id. at 9, 10). The government further represents that it will continue to

  review its files and disclose any additional materials. (Id. at 9).

         As for the discovery relating to the charges in the Third Superseding Indictment, the

  government represents that it has already produced an extensive volume of Corporate

  Discovery— “hundreds of thousands of documents” —and will continue to do so. (Id. at 10).

  Since the “bulk” of the remaining Corporate Discovery was produced in civil litigations, the

  government is reviewing that material to determine what subset needs to be disclosed. (Id.) The

  government contends that it is currently in the process of producing such discovery, which

  includes the misappropriation of intellectual property from victim companies who are currently

  engaged in litigation with Huawei. (Id. at 11). According to the government, given the volume

  of this documentation, requiring the government to segregate and produce every responsive

  statement by Huawei within the millions of pages of discovery in 120 days is “impractical,” and

  would actually take longer than producing the discovery in the regular course. (Id.) The

  government asserts that the language in Rule 16 that requires disclosure upon the request of the

  defendant does not mean that disclosure must be instantaneous. (Id.) The government represents

  that it is acting in good faith to produce discovery promptly and will continue to do so in the

  coming weeks and months. (Id. at 12).

         At the hearing, the government represented that, as to the bank fraud charges, it has

  conducted a diligent search for responsive materials, made appropriate inquiries to investigating

  agencies, and has produced all responsive materials identified to date. The government assured

  the Court that any responsive materials identified in the future will continue to be produced when



                                                    6
Case 1:18-cr-00457-AMD-CLP Document 246 Filed 12/02/20 Page 7 of 9 PageID #: 3925




  identified. On the basis of this representation, the Court declines to set a further deadline for

  production.

            As to the intellectual property charges, the government asserts that its production has

  been slowed by the size and complexity of the case. However, the government concedes that it

  can produce a subset of the material relevant to these charges by a fixed date. Specifically, the

  government will produce all law enforcement and grand jury statements covered by Rule 16

  within 160 days. The government will submit a letter to the Court within 120 days to report on

  the status of this production. The production of all other Rule 16 disclosures will continue

  during this time.



     III.      Return of Data, Devices and Objects

            Rule 16 also governs the production by the government of any documents, data, or

  tangible objects that are “material to preparing the defense.” Fed. R. Crim. P. 16(a)(1)(E). The

  Rule requires the production of any documents or other information that the government intends

  to use in its case-in-chief or that were obtained from the Huawei defendants. Id. Courts have

  required not only the production of electronic information but also devices, such as computer

  hard drives or cell phones, containing such electronic information. See, e.g., United States v.

  Savedoff, No. 16 CR 41G, 2017 WL 2305751, at *2 (W.D.N.Y. May 25, 2017) (ordering the

  government to provide defendant with a hard drive); see also United States v. Andrews, No. 18

  CR 149, 2019 WL 1923108, at *2 (D. Minn. 2019) (requiring production of cell phone).

            As for Huawei’s request for documents and objects, the government contends that it has

  produced all responsive materials relating to the fraud charges that it has identified to date.

  (Govt. Ltr. at 10). To the extent Huawei seeks an Order requiring the production of all



                                                     7
Case 1:18-cr-00457-AMD-CLP Document 246 Filed 12/02/20 Page 8 of 9 PageID #: 3926




  remaining such discovery within 30 days, the government objects and insists that it has already

  provided all of such discovery. (Id. (citing United States v. Battaglia, No. 05 CR 774, 2008 WL

  144826, at *2 (S.D.N.Y. Jan. 15, 2008) (denying application for Rule 16 discovery where the

  government had provided such discovery))). The fact that the government represents that it will

  continue to produce any additional discovery it identifies as responsive is not a basis for the entry

  of such an order, recognizing that as the government’s investigation continues, it will receive

  other materials from third parties and interview other potential witnesses. (Id. at 10-11). Indeed,

  the government has a continuing obligation to disclose Rule 16 discovery upon becoming aware

  of it. See United States v. Thomas, 239 F.3d 163, 166 (2d Cir. 2001). In their Reply, defendants

  complain that the government has not confirmed whether it has produced all data, devices, and

  objects as required by Rule 16(a)(1)(E). (Reply at 3).

         At the hearing, the government represented that it is not withholding any personal data or

  devices under Rule 16, and that it has produced all corporate devices in the government’s

  possession to date. Accordingly, defendants’ motion is denied as moot at this time to the extent

  it requests production of these devices.



                                             CONCLUSION

         For the reasons stated above, the defendants’ motion is granted as to a deadline to

  produce outstanding discovery, and denied as unripe as to the request to clarify the Rule 16

  obligations and require production of all devices and data. No later than May 11, 2021, the

  government is ordered to produce all Rule 16 statements made to law enforcement or a grand

  jury pertaining to the charges of misappropriation of intellectual property. The government is to

  provide a status report by April 1, 2021 as to the status of this production. The defendants may



                                                   8
Case 1:18-cr-00457-AMD-CLP Document 246 Filed 12/02/20 Page 9 of 9 PageID #: 3927




  renew their motion as to the remaining relief at such time as there is a live dispute as to the

  extent of the government’s Rule 16 obligations or its production of data and devices.

         The Clerk is directed to send copies of this Order to the parties either electronically

  through the Electronic Case Filing (ECF) system or by mail.

         SO ORDERED.

  Dated: Brooklyn, New York
         December 2, 2020

                                                        /s/ Cheryl L. Pollak
                                                   _________________________________
                                                   Cheryl
                                                   Cheryl L.L. Pollak
                                                               Pollak
                                                          United States
                                                   Chief United    StatesMagistrate
                                                                         MagistrateJudge
                                                                                    Judge
                                                   Eastern District
                                                   Eastern  District of
                                                                      ofNew
                                                                        NewYork
                                                                             York




                                                    9
